Citation Nr: 0019810	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as the result 
of medical treatment by the Department of Veterans Affairs in 
March 1997.  

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
October 1971.  He died on March [redacted], 1997.  The 
appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1997 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant filed a notice of disagreement in 
August 1997.  In September 1997, the RO issued a statement of 
the case and the appellant filed a substantive appeal.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand section of 
this decision. 


FINDING OF FACT

The veteran's death on March [redacted], 1997, was not related to VA 
medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for the 
veteran's death claimed as due to VA medical treatment under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant submitted a 
copy of a newspaper article directly to the Board in July 
2000 and indicated that she was not waiving preliminary RO 
review of the new evidence.  However, the article only 
addresses a possible relationship between Agent Orange 
exposure and diabetes and is not pertinent to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
Board therefore finds that as the new evidence is not 
pertinent to the Section 1151 issue, preliminary review by 
the RO is not required under 38 C.F.R. § 20.1304(c).

The Board finds that the appellant's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The record 
includes a statement from a physician which suggests a 
relationship between the veteran's death and VA medical care.  
This statement is accepted as true for well-grounded purposes 
and is sufficient to well-ground the claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the duty to assist her mandated by 
38 U.S.C.A. § 5107(a).  

Title 38 United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the appellant filed her claim prior to 
October 1, 1997, the only issue before the Board is whether 
the veteran's death was a result of VA treatment in 
March 1997.  

In determining whether additional disability or death 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization or medical or surgical treatment, it will be 
necessary to show that the additional disability or death is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1) (1999).  

On March 25, 1997, the veteran was admitted to a VA Medical 
Center, on transfer from another VA medical facility, for 
evaluation of worsening heart failure.  In the morning, he 
underwent the stress portion of an adenosine Thallium-201 
myocardial perfusion study, without incident.  Later that 
day, he underwent a surface echocardiogram, which revealed 
left ventricular ejection fraction of less than 15 percent.  
During the echocardiogram, the veteran had ventricular 
dysrhythmia, which was documented by an electrocardiogram as 
ventricular flutter.  After cardioversion and transfer to a 
medical intensive care unit, further efforts at resuscitation 
were made, but the veteran died.  The death certificate 
listed the cause of death as refractory ventricular 
tachycardia due to or as a consequence of possible mycardio 
ischemia due to or as a consequence of coronary artery 
disease.  

The appellant has alleged that the stress test on March [redacted], 
1997, caused the veteran's death.  


In June 1997, the Chief of Cardiology at the VA medical 
center reported that:  

(1)  Severe two-vessel disease, myocardial ischemia, and left 
ventricular dysfunction were documented at a private hospital 
in December 1994 and January 1995; the veteran was not seen 
again at the VA medical center until March 1997; it was not 
clear why a revascularization, either percutaneously or more 
likely by coronary artery bypass grafting, was not attempted 
in the interim; 

(2)  adenosine is a primary vasodilating stimulus performed 
during Thalium-201 myocardial perfusion imaging; it is a safe 
modality; few complications occur during its administration; 
and it is completely metabolized within minutes of completing 
the test; therefore, there was no residual adenosine 
available to elicit ventricular dysrhythmias some hours 
later, and it cannot be implied that the adenosine 
Thalium-201 myocardial stress study caused the dysrhythmias;  

(3)  the veteran had severe left ventricular dysfunction and 
previously documented occluded coronary artery and congestive 
heart failure; such data and symptoms defined him as at very 
high risk for ventricular dysrhythmias, based on his 
underlying cardiac condition.  

The Chief of Cardiology concluded that it was unlikely that 
the adenosine had any precipitory effect for the ventricular 
dysrhythmias.  

In March 1998, a medical consultant to the veteran's service 
organization representing the appellant reviewed the records 
of the veteran's final hospitalization and stated an opinion 
that it was possible that the stress test undergone by the 
veteran may have induced ventricular dysrhythmia and that his 
death was hastened by undergoing the stress test.  The 
consultant also stated, "However, if the veteran's blood 
vessels were so occluded a small portion could trigger off a 
myocardial infarction with its arrhythmia, it is difficult to 
say that the veteran could be alive for a longer period of 
time following that day."  The consultant recommended that an 
independent medical opinion be obtained from a cardiologist.  

The Board referred the veteran's claims file to an 
independent medical expert (IME), who is a professor of 
medicine and Chief of Clinical Cardiology at a university 
medical school.  The Board requested that the IME provide an 
opinion on the following question:  Is it at least as likely 
as not that the adenosine Thallium stress test on March 25, 
1997, caused the veteran's death on that day?  If your answer 
is in the affirmative, by what process or mechanism did the 
adenosine Thallium test cause the veteran's death several 
hours later?  

In a May 2000 response, the IME reported that:  

The veteran was a 65-year-old man 
with a history of coronary artery 
disease and severe left ventricular 
dysfunction who underwent an 
adenosine Thallium stress perfusion 
study on the morning of March 25, 
1997.  Hours later on the same day, 
he died of a ventricular arrhythmia.  
Adenosine is a potent vasodilator 
with a half-life of minutes due to 
its rapid metabolism in the body.  
Thus, at the time of the veteran's 
death, there would have been no 
adenosine remaining in his body and 
no residual effect of the drug.  
Rather, the occurrence of the 
veteran's death and the stress test 
on the same day are likely to have 
been a coincidence.  It is well 
known that patients with severe 
ventricular dysfunction commonly 
suffer from and die of ventricular 
arrhythmias.  This patient would 
have likely died of his arrhythmia 
whether or not a stress test had 
been performed earlier. 

The Board finds that the opinions of the IME and the VA Chief 
of Cardiology have more probative weight than the statements 
by the medical consultant to the appellant's representative.  
The IME and the VA cardiologist have explained that:  the 
stress test, which included administration of adenosine, did 
not cause the fatal cardiac event which occurred several 
hours later during an echocardiogram, which is a non-invasive 
procedure; as a matter of pharmacology, the effects of 
adenosine last only minutes, not hours; and the veteran's 
death was coincidental with, not caused by, VA treatment.  
The Board concludes that the preponderance of the competent 
medical evidence demonstrates that the VA-administered stress 
test did not result in the veteran's death.  38 U.S.C.A. 
§ 1151.  

As the preponderance of the evidence is against the claim, it 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise permit a favorable determination. 


ORDER

The appeal is denied.  


REMAND

The issue of entitlement to service connection for the cause 
of the veteran's death was also denied by the June 1997 
rating decision.  The RO has accepted the August 1977 
communication from the veteran's representative as a notice 
of disagreement as to this issue as well, and the September 
1997 statement of the case included this issue. 

In July 2000, the Board received a written communication from 
the appellant along with an attached copy of a newspaper 
article regarding efforts by a Vietnam veteran's group to 
establish a link between diabetes and Agent Orange exposure.  
In her letter, the appellant also asserted that it was well 
known in the medical community that there was a direct 
correlation between diabetes and cardiovascular disease.  The 
submitted evidence is therefore clearly pertinent to the 
cause of death claim.  The appellant also expressly indicated 
that she was not waiving preliminary RO review and 
consideration of the new evidence.  

Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death is hereby REMANDED for 
the following actions:

The RO should review the additional 
evidence received from the appellant in 
July 2000 in connection with the issue of 
entitlement to service connection for the 
cause of the veteran's death.  The RO 
should then determine whether this 
benefit is warranted.  If the RO's 
determination remains adverse to the 
appellant, then the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should thereafter be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the provisions 
of 38 C.F.R. § 20.1304(c).  The appellant and her 
representative have the right to submit 


additional evidence and argument in connection with this 
claim.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

